     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 1 of 22 Page ID
                                     #:40342


 1   ETHAN P. DAVIS
 2   Acting Assistant Attorney General
     Civil Division
 3   AUGUST E. FLENTJE
 4   Special Counsel to the Assistant Attorney General
     Civil Division
 5   WILLIAM C. PEACHEY
 6   Director, District Court Section
     Office of Immigration Litigation
 7   WILLIAM C. SILVIS
 8
     Assistant Director, District Court Section
     Office of Immigration Litigation
 9   SARAH B. FABIAN
10
     NICOLE N. MURLEY
     Senior Litigation Counsel, District Court Section
11   Office of Immigration Litigation
12
           Tel: (202) 532-4824
           Fax: (202) 305-7000
13         Email: Sarah.B.Fabian@usdoj.gov
14
     Attorneys for Defendants
15
                            UNITED STATES DISTRICT COURT
16
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
      JENNY LISETTE FLORES; et al.,           Case No. CV 85-4544-DMG
18
                                              DEFENDANTS’ OPPOSITION TO
              Plaintiffs,
19                                            MOTION TO ENFORCE
                                              SETTLEMENT OF CLASS
20                 v.
                                              ACTION, ECF NO. 919
21
      WILLIAM P. BARR, Attorney               Hearing Date: Sept. 4, 2020
22    General of the United States; et al.,
                                              Hearing Time: 11:00am
23
              Defendants.                     Judge: Hon. Dolly Gee
24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 2 of 22 Page ID
                                     #:40343


 1                                        TABLE OF CONTENTS
 2     I.   INTRODUCTION ...........................................................................................1
 3    II.   BACKGROUND .............................................................................................1
 4   III.   ARGUMENT ...................................................................................................7
 5          a. Defendants Should Not Be Required To Implement the Procedures
 6              Requested by Plaintiffs ...............................................................................7
 7          b. Defendants Have Made Good Faith Efforts To Comply With The Court’s
 8              Orders, And A Procedural Remedy Is Not Appropriate. .........................10
 9          c. Defendants Are Not in Breach of Any Notice Requirement.................... 13
10          d. Plaintiffs’ Proposed Documents Contain Legal Errors And Would Cause
11              Further Confusion. ....................................................................................15
12   IV.    CONCLUSION..............................................................................................17
13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                             i
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 3 of 22 Page ID
                                     #:40344


 1                                                         CASES
 2   Bailey v. Roob,
      567 F.3d 930 (7th Cir. 2009).................................................................................13
 3
     Flores v. Lynch,
 4    212 F. Supp. 3d 907 (C.D. Cal. 2015) ..............................................................8, 12
 5   Flores v. Sessions,
      394 F. Supp. 3d 1041 (C.D. Cal. 2017) ..................................................................1
 6
     Flores v. Sessions,
 7    No. CV 85-4544-DMG (AGRx), 2018 WL 4945000
      (C.D. Cal. July 9, 2018) ......................................................................................2, 5
 8
     Kelly v. Wengler,
 9    822 F.3d 1085 (9th Cir. 2016)...............................................................................13
10   Mastrobuono v. Shearson Lehman Hutton, Inc.,
      514 U.S. 52 (1995) ......................................................................................... 14, 17
11
     United States v. Armour & Co.,
12    402 U.S. 673 (1971) ..............................................................................................14
13   United States v. Asarco, Inc.,
      430 F.3d 972 (9th Cir. 2005).................................................................................14
14
     United States v. N.Y.C. Dist. Council of N.Y.C.,
15    229 F. App’x 14 (2d Cir. 2007) ............................................................................13
16                                                      STATUTES
17   8 U.S.C. §§ 1101 ......................................................................................................14
18                                                  REGULATIONS
19   8 C.F.R. § 1236.3 .....................................................................................................15
20

21

22

23

24

25

26




                                                                ii
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 4 of 22 Page ID
                                     #:40345


 1
           I.     INTRODUCTION
 2
           Plaintiffs continue to contend (Motion, ECF No. 919) that the Flores
 3
     Settlement Agreement (“Agreement”) requires the government to implement a
 4
     process by which U.S. Immigration and Customs Enforcement (“ICE”) must offer
 5
     the choice to parents held with their children at an ICE family residential center
 6
     (“FRC”) whether they wish to remain in custody with their child, or have their child
 7
     released to a sponsor while the parent remains in ICE custody. The Agreement does
 8
     not require a parent to make such a choice. ICE evaluates all families for release
 9
     together in the first instance, but in situations where ICE determines that release of
10
     the parent is not appropriate, continued custody of children with their parents is
11
     appropriate and consistent with the Agreement. This Court should deny Plaintiffs’’
12
     motion and reject Plaintiffs’ continued campaign for this Court to impose protocols
13
     that would, in effect, result in a family-separation mechanism.
14
           II.    BACKGROUND
15
           In 2017, this Court ordered Defendants “to make individualized
16
     determinations regarding a minor's flight risk rather than blanket determinations.”
17
     Flores v. Sessions, 394 F. Supp. 3d 1041, 1067 (C.D. Cal. 2017). The Court made
18
     clear, however, that “[u]ltimately, based upon an individualized review of the facts,
19
     Defendants may conclude that it is in the best interests of an accompanied minor to
20
     remain with a parent who is in detention.” Id.
21
           Since September 8, 2017, the ICE Juvenile Coordinator, Ms. Deane
22
     Dougherty, has regularly reported to the Court regarding the manner by which ICE
23
     is complying with the Court’s 2017 Order. See Defendants’ Supplemental Response,
24
     ECF No. 746, April 6, 2020, at 31-35. Additionally, the Special Master/Independent
25
     Monitor (“Monitor”) was appointed in 2018 to monitor, among other things, ICE’s
26
     compliance with these provisions of the Agreement, and has been responsible for
                                               1
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 5 of 22 Page ID
                                     #:40346


 1
     ongoing monitoring of ICE’s compliance with these provisions of the Agreement
 2   since that time. See id. at 35-36. The Monitor submitted two regular reports, neither
 3   of which took issue with ICE’s manner of compliance with the Court’s orders See
 4   ECF No. 528, March 6, 2019, at 31 (noting some “common reasons that
 5   unaccompanied [sic.] children remain in [ICE] custody over 20 days” and stating no
 6   concerns or opinions about those reasons); ECF No. 625, August 19, 2019, at 18-21
 7   (stating no concerns about any reasons for continued custody past 20 days and not
 8   opining on the reasons for custody or on ICE’s release processes in general). Thus,
 9   the Court and the Monitor have, at least tacitly, approved of ICE’s processes for
10   complying with the 2017 order.
11         On several occasions, the Court has stated that, as a general matter, a parent
12   may choose, on behalf of the class member child, whether to exercise or waive a
13   class member child’s right to be released under the Agreement. But the Court has
14   left it to the parties to develop and implement any procedures by which such release
15   or waiver could occur and has acknowledged the inherent challenges in efforts by
16   ICE to obtain a waiver of the child’s rights, in this regard. See Flores v. Sessions,
17   No. CV 85-4544-DMG (AGRx), 2018 WL 4945000, at *4 (C.D. Cal. July 9, 2018)
18   (“[D]etained parents may choose to exercise their Ms. L right to reunification or to
19   stand on their children’s Flores Agreement rights. Defendants may not make this
20   choice for them.”); Order, ECF No. 784, April 24, 2020, at 15 n.6 (“Parents may
21   waive their children’s Flores rights.”); Order ECF No. 833, June 26, 2020 at 3

22   (requiring ICE to release class member children separately from their parents “with

23   the consent of their adult guardians/parents”); id. at 6 (requiring the parties to meet

24
     and confer “regarding the adoption and implementation of proper written advisals

25
     and other protocols to inform detained guardians/parents about minors’ rights under

26
     the FSA and obtain information regarding, and procedures for placement with,

                                               2
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 6 of 22 Page ID
                                     #:40347


 1
     available and suitable sponsors”); Order, ECF No. 799, May 22, 2020, at 2
 2   (“[A]lthough the Court finds that ICE did not seek or obtain formal waivers from
 3   detained parents of their children’s Flores rights during ICE officers’ conversations
 4   with detained parents on or about May 15, 2020, those conversations caused
 5   confusion and unnecessary emotional upheaval and did not appear to serve the
 6   agency’s legitimate purpose of making continuous individualized inquiries
 7   regarding efforts to release minors.”); Order, ECF No. 887, July 27, 2020, at 2
 8   (“[T]he Court cannot and will not dictate the results of the parties’ negotiations or
 9   force an agreement where there is none. Nor should the parties seek the Court’s
10   approval of a protocol that they have not yet agreed upon. Until the parties evidence
11   some agreement regarding a know-your-rights protocol, there is none.”). The parties
12   have never agreed upon any protocols that would allow for a knowing and voluntary
13   waiver of a child’s Flores rights, or any rights that the child’s parent might have, and
14   the Court has never ordered the implementation of any such procedures. Defendants
15   also are not aware of any parent who has sought the release of his or her child to a
16   sponsor, but who has been unable to obtain such release because of the lack of
17   formalized procedures for such release. See August 7, 2020 Hearing Tr. at 20:6-9
18   (Amicus counsel explained that “because we represent whole families, we have at
19   times inquired about this very question with our families. At this time we have no
20   families who have indicated to us a desire to separate from their child.”).
21         The instant motion arises out of the Court’s June 26, 2020 Order, in which the

22   Court ordered ICE to:

23
           transfer Class Members who have resided at the FRCs for more than 20
           days to non-congregate settings through one of two means: (1) releasing
24         minors to available suitable sponsors or other available COVID-free
25
           non-congregate settings with the consent of their adult
           guardians/parents; or (2) releasing the minors with their
26         guardians/parents if ICE exercises its discretion to release the adults or
                                                3
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 7 of 22 Page ID
                                     #:40348


 1         another Court finds that the conditions at these facilities warrant the
 2         transfer of the adults to non-congregate settings.
 3   Order, ECF No. 833, ¶ 1. The Court also ordered the parties to meet and confer and
 4   file a status report “regarding the adoption and implementation of proper written
 5   advisals and other protocols to inform detained guardians/parents about minors’
 6   rights under the FSA and obtain information regarding, and procedures for
 7   placement with, available and suitable sponsors[.]” Id. ¶ 6. The parties met and
 8   conferred accordingly. See Joint Status Report, ECF No. 846.
 9         On July 21, 2020, counsel, purporting to represent several Flores class
10   members along with their parents, filed a motion seeking to intervene in this
11   litigation. Application, ECF No. 854. In their Application, these counsel asserted
12   that the meet and confer process for developing protocols:
13         (1) is certain to further unnecessary delay of the release of Class
           Members beyond this Court’s July 17, 2020 deadline, as no agreed-
14
           upon waiver protocol has yet been presented to Class Members, their
15         parents, or legal counsel; (2) has not been shown to comply with the
           existing Agreement and applicable portions of the INA; and (3) has not
16
           been shown to afford Class Members and their parents due process of
17         law.
18
     Id. at 10. In light of the concerns raised by the Proposed Intervenors, Defendants
19
     sought to stay the litigation while the Application was resolved. Application for Stay,
20
     ECF No. 879. The Court denied the government’s request, stating that a stay was
21
     unnecessary because:
22         The plain language of Paragraph 1 of the June 26, 2020 Order premises
23         transfer or release of Class Members who have resided at the FRCs for
           more than 20 days upon either (1) the consent of their guardians/parents
24         to release them to an available suitable sponsor, (2) the exercise of
25         ICE’s discretion to release minors with their guardians/parents, or (3) a
           Court order requiring the transfer of the adults to non-congregate
26         settings due to conditions at the FRCs. There are currently 100 affected
                                               4
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 8 of 22 Page ID
                                     #:40349


 1         Class Members. [Doc. # 882-1 at 3.] If none of these prerequisites has
 2         been met by the July 27, 2020 deadline, Paragraph 1 of the June 26,
           2020 Order is unenforceable by its own terms. There is therefore no
 3         need for a stay.
 4
     Order, ECF No. 887, at 2. The Court further stated, regarding the parties’ meet and
 5
     confer discussions:
 6
            If the parties solicit the Court’s suggestions, it will endeavor to provide
 7          constructive guidance. But the Court cannot and will not dictate the
 8
            results of the parties’ negotiations or force an agreement where there
            is none. Nor should the parties seek the Court’s approval of a protocol
 9          that they have not yet agreed upon. Until the parties evidence some
10
            agreement regarding a know-your-rights protocol, there is none.

11   Id.
12         Understanding the Court’s order to thus require voluntary agreement on the
13   part of the government before protocols can be finalized and implemented, the
14   government then explained:
15         In light of the Court’s recent statement that Defendants’ voluntary
           agreement to these protocols is required for their implementation,
16
           Defendants state that they do not believe that any voluntary agreement
17         can be reached. Specifically, Defendants will not voluntarily agree to
           any protocol that would potentially provide for the separation of a
18
           parent and child who are currently housed together in an ICE FRC.
19
     Joint Status Report, ECF No. 902, at 6.
20
           At the subsequent status conference on August 7, 2020, the Court asked the
21
     government to confirm that there was no voluntary agreement on any protocols and
22
     stated that “if there’s no agreement in these areas, then I will impose a remedy, as I
23
     have always done.” August 7, 2020 Hearing Tr. at 16:9-10. Defendants’ counsel
24
     reiterated:
25
           with regard to the protocols, the government -- there has been perhaps
26         exhaustion because the government does not -- does not find itself able
                                                5
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 9 of 22 Page ID
                                     #:40350


 1         to agree to protocols [that] would result in a child being released
 2         separately from their parents. I think that is a fundamental piece of what
           the plaintiffs would require as part of those protocols. So based on that,
 3         then the government would prefer that Your Honor impose a remedy.
 4
     Id. at 16:13-17. The Court therefore ordered Plaintiffs’ to “file a motion for
 5
     implementation of proposed remedy for findings of breach . . . .” Order, ECF. No.
 6
     912 at 2. Plaintiffs filed their motion seeking implementation of a proposed remedy
 7
     on August 14, 2020. Motion, ECF No. 919.
 8
           Plaintiffs’ motion seeks an order from this Court requiring Defendants to
 9
     provide “a proper advisal of rights and reasonable steps to implement Class
10
     Members’ release” separately from their parents, where those class members
11
     currently are housed with their parents at an ICE FRC. Id. at 1. Plaintiffs argue that
12
     the extensive advisals, protocols, and procedures they are asking this Court to order
13
     are simply an extension of the plain text of Paragraph 12.A of the Agreement, which
14
     requires that, upon taking a minor into custody, Defendants must “provide the minor
15
     with a notice of rights . . . .” Motion, ECF No. 919, at 15-22. Alternatively, Plaintiffs
16
     assert that, even if the procedures they are asking the Court to order are not found
17
     within the plain text of the Agreement, the Court can nonetheless order them by
18
     finding Defendants in civil contempt, and ordering “more robust relief in order to
19
     ensure FSA compliance.” Id. at 24-29. Plaintiffs’ Proposed Order includes an
20
     attached “Flores Settlement Agreement Notice of Rights,” to be provided to parents
21   in ICE FRCs, a “Flores Class Member Release Protocol” that ICE would be required
22   to follow, and a worksheet for parents or guardians to fill out entitled “Flores
23   Settlement Parent/Guardian Release Decision.” ECF No. 921-1.
24

25

26

                                                6
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 10 of 22 Page ID
                                     #:40351


 1
            III.   ARGUMENT
 2
                   a. Defendants Should Not Be Required To Implement the
 3
                      Procedures Requested by Plaintiffs.
 4
            This Court should deny Plaintiffs’ motion asking this Court to impose
 5
      procedures that put parents to a binary choice and might ultimately require the
 6
      separate release of class member children. Defendants have always objected—and
 7
      continue to object—to any reading of the Agreement that will require ICE to
 8
      implement a protocol to potentially separate a parent and child who are currently
 9
      housed together in an ICE FRC, and who both are subject to lawful detention by ICE
10    in accordance with the Immigration and Nationality Act.
11          Most fundamentally, nothing in the Agreement allows for a binary choice
12    such as the one proposed by Plaintiffs. Contra ECF No. 919, at 15-22. As Defendants
13    have explained:
14
            Paragraph 14 does not require DHS to separate families and release
15          children—either on parole or to a non-relative—when they can remain
16
            with their parent in a family residential center. Paragraph 14 states that
            “INS shall release a minor from its custody without unnecessary delay,
17          in the following order of preference” with the “parent” being the first
18
            priority. But Paragraph 14 does not address what to do when the child is
            already in custody with the parent: it does not specify that separating the
19          child from the parent is required in this circumstance, or that release to
20
            an unrelated adult or a foster home is instead required when the family
            can stay together in a family residential center.
21
      Flores v. Barr, No. 19-56324, Defendants-Appellants’ Reply Brief, February 4,
22
      2020, at 20. Paragraph 14 of the Agreement does not require the separation of a
23
      parent and child who are housed together in an ICE FRC, and there is no sound basis
24
      for imposing procedures that would implement such a requirement. Nor does
25
      Paragraph 12.A—which Plaintiffs also invoke—require such procedures. As
26
      discussed more fully below, the provision of Paragraph 12.A requiring Defendants
                                                7
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 11 of 22 Page ID
                                     #:40352


 1
      to provide class members with a notice of their rights upon apprehension is best read
 2
      to require Defendants to provide the specific notices of rights that are detailed
 3
      throughout the Agreement to the minor class member, not to broadly require that
 4
      parents, who are not class members, be offered the choice of remaining in custody
 5
      with their child or allowing their child to be separately released to a sponsor. Finally,
 6
      Paragraph 18 does not support Plaintiffs’ demand for their requested procedures:
 7
      that Paragraph simply expands on Paragraph 14 by requiring Defendants to “make
 8
      and record” its efforts at release under Paragraph 14. It does not create any
 9
      additional, or more extensive, rights to release than are already contained in
10
      Paragraph 14. In fact, this court’s prior statements regarding this provision
11
      establishes that keeping families together should be the first goal of the Agreement,
12
      when the court previously stated that an approximately 20-day period for completing
13
      the credible or reasonable fear process and removal for class members would be
14
      permissible under the Agreement as long as Defendants were acting in good faith
15
      and in the exercise of due diligence and “if the brief extension of time will permit
16
      DHS to keep the family unit together.” Flores v. Lynch, 212 F. Supp. 3d 907, 914
17
      (C.D. Cal. 2015).
18
            Plaintiffs nonetheless ask this Court to read the Agreement to require that
19    parents—who are not class members—be offered the choice to separate from their
20    children. As explained above, this would be an unwarranted departure from the terms
21    of the Agreement. This Court should reject it.
22          It bears emphasizing that class counsel do not represent the parents of the
23    children at issue in this case and that, while this Court has said a parent may waive
24    the child’s rights on behalf of his or her child, this Court has not addressed—and,
25    given that this case involves a class of children only, cannot address—any separate
26    rights the parent may have which are not governed by the Agreement.
                                                 8
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 12 of 22 Page ID
                                     #:40353


 1
            Indeed, this Court has, consistent with the Agreement, previously declined to
 2
      force a separation mechanism on the parties such as the one now proposed by
 3
      Plaintiffs. Order, ECF No. 887, at 2. Although, prior to June 26, 2020, Order, ECF
 4
      No. 833, at ¶ 1, this Court has recognized the right of a parent to waive his or her
 5
      child’s Flores rights and keep his or her child in custody with the parent, or
 6
      conversely to consent to the separate release of his or her child, the Court has never
 7
      required Defendants to develop or implement any protocols for seeking such waiver
 8
      or consent, nor has the Court ever ordered that the absence of such protocols was a
 9
      violation of the Agreement. The Court should hold that line and reject Plaintiffs’
10
      demand for a process that potentially results in the separation of parents from their
11
      children.
12
            Notably, Plaintiffs’ ongoing effort to formalize a process for separating
13
      children from their parents lacks support from the actual residents of ICE FRCs.
14
      Counsel who represent the parents have made clear that the parents object to these
15
      processes. See Application, ECF No. 854, at 7 (counsel for families argue that “any
16
      waiver protocol would likely violate due process rights of Proposed Plaintiffs-
17
      Intervenors and other accompanied Class Members”); August 7, 2020 Hearing Tr.
18
      at 20:17-21 (“[A]ny protocol that would be placed on families regarding this specific
19    ask, this specific concern would be done while in detention and while ICE is the
20    custodian. So we have a lot of questions as to whether any kind of decision that could
21    be made could be knowing or voluntary.”). In light of these objections, it is important
22    to consider that these parents are not class members, and this Court should exercise
23    extreme caution in ordering any relief that would impact their rights.
24          It is also notable that Plaintiffs have never brought to the attention of
25    Defendants or the Court any class member who wishes to be separated from his or
26    her parent or any parent who wishes to have a child released to a sponsor. In fact, at
                                                9
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 13 of 22 Page ID
                                     #:40354


 1
      the most recent hearing, counsel representing families in the ICE FRCs made clear
 2
      that no parent in an ICE FRC seeks to have his or her child released separately.
 3
      August 7, 2020 Hearing Tr. at 20:6-9 (“[B]ecause we represent whole families, we
 4
      have at times inquired about this very question with our families. At this time we
 5
      have no families who have indicated to us a desire to separate from their child.”).
 6
      Nothing prevents children in this circumstance from coming to this Court to request
 7
      relief and release separately from their parents, yet none (other than class counsel)
 8
      have done so, and other counsel purporting to represent those individuals have
 9
      instead told this Court that such a remedy is unwanted. There is thus no evidence
10
      establishing that the absence of any such protocols has resulted in a violation of any
11
      class member’s rights under the Agreement; Plaintiffs are therefore seeking an order
12
      for a remedy without presenting any evidence of harm. Plaintiffs’ suggestion that
13
      Defendants’ failure to put the parents of class members to this choice has violated
14
      any class members’ rights under the Agreement (ECF No. 919 at 15-22) is therefore
15
      unsubstantiated by any evidence—and their suggestion that it is somehow a
16
      sanctionable offense (ECF No. 919 at 24-29) is baseless. This is particularly true
17
      because this Court has previously made clear that it was not directing the parties to
18
      adopt the separation mechanism that Plaintiffs continue to demand. See ECF No.
19    887 at 2.
20
                   b. Defendants Have Made Good Faith Efforts To Comply With
21                    The Court’s Orders, And A Procedural Remedy Is Not
                      Appropriate.
22

23          Defendants’ compliance with this Court’s orders also decisively cuts against

24    the relief that Plaintiffs seek. Defendants have always made good faith efforts to

25    comply with the Court’s 2017 Order regarding the release of class members. Since

26    at least September 8, 2017, Defendants have made clear the manner by which they

                                               10
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 14 of 22 Page ID
                                     #:40355


 1
      were complying with the Court’s June 27, 2017, directive to make individualized
 2
      determinations regarding the release of class members. See Defendants’
 3
      Supplemental Response, ECF No. 746, April 6, 2020, at 31-35. As this Court has
 4
      recognized, almost all family units have been released together from FRCs, and only
 5
      a small number remain. See Order, ECF No. 784, at 14. In every case wherein the
 6
      family remains in custody, this court has required a detailed parole assessment and
 7
      with the assistance of the Monitor has conducted ongoing oversight over the parole
 8
      process.
 9
            Prior to the filing of Plaintiffs’ TRO Motion on March 26, 2020, and despite
10
      the ICE Juvenile Coordinator’s filing regular reports and the Court-appointed
11
      Monitor conducting ongoing monitoring of ICE’s compliance, neither the Court nor
12
      the Monitor ever raised any issues or concerns with the manner of Defendants’
13
      compliance. At no time during that time period did this Court issue an order directing
14
      ICE to obtain the consent of parents to separately release their children to a sponsor.
15
      Moreover, no Court order has ever provided any guidance as to how ICE could do
16
      so, particularly in light of the strenuous objections of numerous advocates to the
17
      implementation of such procedures, and the fact that parental interests are not
18
      addressed by the Agreement and no parents are represented before this Court.
19
      Plaintiffs suggest that Defendants have somehow failed to heed a clear prior
20
      directive from the Court to separate children from their parents by releasing them to
21
      sponsors. ECF No. 919 at 24-25. But that ignores the long history of this case
22
      regarding the release of class member children who are in custody at ICE FRCs with
23
      their parents. See ECF No. 746 at 31-36.
24
            Even the Court’s June 26, 2020, Order, requiring that the parties meet and
25
      confer to develop protocols to release a child separately from his or her parent,
26
      requires the release of a child class member only after Defendants obtain “consent
                                                 11
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 15 of 22 Page ID
                                     #:40356


 1
      of [a class member’s] guardians/parents to release them to an available suitable
 2
      sponsor.” ECF No. 833, at ¶ 1. The Order provides no guidance as to how such
 3
      consent can be obtained if the parties do not reach voluntary agreement on protocols
 4
      to do so. Id. at ¶¶ 1, 6. Numerous advocates, including the proposed intervenors in
 5
      this case, have taken the position that “any waiver protocol would likely violate due
 6
      process rights of Proposed Plaintiffs-Intervenors and other accompanied Class
 7
      Members.” Application, ECF No. 854, at 7. The Court has stated that it “cannot and
 8
      will not dictate the results of the parties’ negotiations or force an agreement where
 9
      there is none. Nor should the parties seek the Court’s approval of a protocol that they
10
      have not yet agreed upon. Until the parties evidence some agreement regarding a
11
      know-your-rights protocol, there is none.” ECF No. 887 at 2. The Court has also
12
      acknowledged that in the absence of any procedures by which ICE can obtain the
13
      “consent” of a parent to separately release his or her child, “Paragraph 1 of the June
14
      26, 2020 Order is unenforceable by its own terms.” Id.
15
            As previously stated, ICE cannot and will not voluntarily agree to the
16
      procedures proposed by Plaintiffs in their Motion to Enforce, which Defendants
17
      contend are not required by the Agreement. As the Court indicated at the August 7,
18
      2020 hearing, because the parties cannot reach any voluntary agreement, the Court
19    must issue a remedy on its own. August 7, 2020 Hearing Tr. at 15:8-9. But the fact
20    that the Court has not yet done so is a clear refutation of Plaintiffs’ position that
21    Defendants’ failure to already have in place such procedures, even prior to the
22    Court’s order, is somehow a violation of prior orders of the Court.
23          Moreover, to the extent that Plaintiffs’ motion now asks this Court to order
24    Defendants to implement Court-approved procedures to obtain “consent” from non-
25    class member parents on the grounds that Defendants should be found in civil
26    contempt, such procedural remedies are not appropriate here, because Plaintiffs have
                                                12
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 16 of 22 Page ID
                                     #:40357


 1
      not met the standard for such a remedy. Motion, ECF No. 919, at 24-28. As discussed
 2
      above, Defendants have not violated—and have in fact made good faith efforts to
 3
      comply with—the Court’s orders. See Kelly v. Wengler, 822 F.3d 1085, 1097 (9th
 4
      Cir. 2016) (discussing how court-ordered remedies designed to ensure compliance
 5
      with a settlement agreement, and to cure breach, are properly considered under civil
 6
      contempt standards). And to establish that such remedies are required, Plaintiffs
 7
      must first show by clear and convincing evidence that a violation of the Agreement
 8
      has actually occurred. See Bailey v. Roob, 567 F.3d 930, 934-35 (7th Cir. 2009)
 9
      (“The parties agree that this circuit’s case law requires the party seeking sanctions
10
      to demonstrate that the opposing party is in violation of a court order by clear and
11
      convincing evidence.”); see also United States v. N.Y.C. Dist. Council of N.Y.C., 229
12
      F. App’x 14, 18 (2d Cir. 2007).
13
            Plaintiffs have provided no evidence of any class member who has sought to
14
      be released separately from his or her parent, and separate counsel for the parents
15
      and class member children have repeatedly maintained that no child would choose
16
      such a release. See August 7, 2020 Hearing Tr. at 20:6-9 (“[B]ecause we represent
17
      whole families, we have at times inquired about this very question with our families.
18
      At this time we have no families who have indicated to us a desire to separate from
19    their child.”). Thus, there has been no clear and convincing showing that ICE is
20    breaching the Agreement by not developing procedures to which class members
21    themselves have objected, and that this Court has previously said it will not impose
22    upon the parties.
23             c. Defendants Are Not in Breach of Any Notice Requirement.
24          To the extent that Plaintiffs’ Motion tries to paint the issue as a violation of
25    the Agreement’s notice provisions, Plaintiffs’ argument is incorrect and ignores the
26    reality that they are in fact asking the Court to order extensive procedural remedies.
                                               13
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 17 of 22 Page ID
                                     #:40358


 1
      Plaintiffs argue that Defendants are violating Paragraph 12.A of the Agreement,
 2
      which requires Defendants, upon taking a minor into custody, to process the minor
 3
      and “provide the minor with a notice of rights, including the right to a bond
 4
      redetermination hearing if applicable.” Agreement, ¶ 12.A. Plaintiffs contend that
 5
      the language of Paragraph 12.A should be interpreted to say “that Defendants are
 6
      obligated to provide all detained Class Members or, if accompanied, their parents,
 7
      with an advisal regarding their rights under the FSA rather than the totality of their
 8
      rights under the Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1101, et seq.”
 9
      Motion, ECF No. 919, at 16.
10
            Plaintiffs are wrong. Like a contract, a consent decree “must be discerned
11
      within its four corners, extrinsic evidence being relevant only to resolve ambiguity
12
      in the decree.” United States v. Asarco, Inc., 430 F.3d 972, 980 (9th Cir. 2005); see
13
      also United States v. Armour & Co., 402 U.S. 673, 681 (1971) (“[T]he scope of a
14
      consent decree must be discerned within its four corners, and not by reference to
15
      what might satisfy the purposes of one of the parties to it.”). As Plaintiffs point out,
16
      Motion at 8, the Agreement details specific notices of rights that Defendants are
17
      required to provide. See Agreement ¶¶ 24.C, 24.D. Plaintiffs’ suggestion that this
18
      language should be read to require generalized provisions of rights that are not
19    detailed anywhere in the Agreement is inconsistent with the parties’ identification
20    of the specific notices that they agreed were required. The Agreement “should be
21    read to give effect to all of its provisions and to render them consistent with each
22    other.” Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 63 (1995).
23    Plaintiffs acknowledge that several of their “proposed advisals and protocols” are in
24    fact “not required by the text of the FSA,” Motion, ECF No. 919, at 20, which makes
25    it that much clearer that what Plaintiffs are seeking to label as “notices of rights” are
26

                                                 14
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 18 of 22 Page ID
                                     #:40359


 1
      in fact substantive procedural documents designed to obtain a waiver of rights from
 2
      parents, who are not even parties to the Agreement.
 3
            Plaintiffs have previously complained that “Defendants routinely fail to
 4
      advise class members of their rights under the Agreement[,]” but this Court
 5
      disagreed, and made clear that “[t]he Agreement does not provide for ‘advisals of
 6
      rights about the Flores case’ per se.” ECF No. 363, at 18. Plaintiffs have provided
 7
      nothing that requires a different result here.
 8
            d. Plaintiffs’ Proposed Documents Contain Legal Errors And Would
 9
               Cause Further Confusion.
10          Defendants oppose Plaintiffs’ proposed documents in full as discussed above,
11    but also more specifically provide the examples below which show that requiring
12    the use of these documents would cause confusion and create further problems
13    because they contain legal errors, would require the government to provide sensitive
14    information about unrepresented parties to lawyers without the consent of those
15    individuals, and would require the government to release minors to un-vetted
16    individuals.
17          First,   in    the    protocols     document,    in   the    section    entitled
18    “Custody Determinations” Plaintiffs propose the ICE instruct its personnel that “8
19    C.F.R. § 1236.3 requires ICE to assess and document whether an adult parent should
20    be released from ICE custody to effectuate the release of a child from custody.” ECF
21    No. 921-1, ¶ 3. This statement is confusing and potentially inaccurate because the
22    cited regulation is not a release authority, and therefore does not instruct agents in
23    the authority under which they may consider individuals for release. ICE will apply
24    its usual custody decision making procedures to the parent or legal guardian at the
25    appropriate point in the process (e.g., decide whether to parole under INA §
26    212(d)(5) after a positive credible fear finding, conditionally release under INA §

                                                 15
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 19 of 22 Page ID
                                     #:40360


 1
      236(a) pending INA § 240 removal proceedings, or release on an order of
 2
      supervision under INA § 241(a) because execution of a final removal order will not
 3
      happen for some time).
 4
            Second, Plaintiffs would require that “[a]ny documents provided to a parent
 5
      or a minor to implement this protocol or comply with the FSA shall be forwarded by
 6
      email or mailed by first class mail to the parent’s and minor’s attorney(s) of record.”
 7
      ECF No. 921-1, ¶ 11. This requirement would exceed the authority of this Court to
 8
      the extent that it provides a right to the parent to have documents served on his or
 9
      her counsel, and it would likely create delays by adding an unnecessary
10
      administrative step to ICE’s processes where there is no reason to believe that the
11
      parent cannot provide such information to his or her counsel if he or she so chooses.
12
      More importantly, though, this provision might at times require ICE to provide
13
      confidential or sensitive information about the sponsor, who is unrepresented and
14
      providing information voluntarily to the government, to counsel who do not
15
      represent the sponsor and to whom the sponsor has not authorized its release. This
16
      requirement therefore may violate the privacy rights of sponsors.
17
            Third, Plaintiffs propose that ICE instruct its personnel as follows:
18
            A parent may designate an adult who will transport their child to any
19          sponsor the parent identified and ICE has approved to care for the child.
            ICE may run a background check on any such adults designated by a
20
            parent and decline to transfer the child to the adult’s custody for
21          transportation to the approved sponsor if the adult has a criminal history
            or an outstanding arrest warrant such that the child may not be safe
22
            being transported by the adult. Alternatively, ICE may transport the
23          child to the approved sponsor’s home.
24    ECF No. 921-1, ¶ 6. This provision would require ICE to either undertake
25    transportation of a minor alone, or transfer custody of a minor to an adult who is not
26    fully vetted by ICE based solely on a “background check,” but then still appears to

                                                16
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 20 of 22 Page ID
                                     #:40361


 1
      place on ICE the responsibility to decide whether “the child may not be safe being
 2
      transported by the adult.” Id. If Plaintiffs wish to require that ICE release a child to
 3
      an un-vetted individual, then Plaintiffs will bear responsibility if that release is
 4
      unsafe for the child.
 5
         IV.    CONCLUSION
 6
            For all of the above reasons, the Court should deny Plaintiffs’ Motion, and
 7
      should not order the procedures proposed by Plaintiffs that would require
 8
      Defendants potentially to separate children and parents who are currently housed
 9
      together at an ICE FRC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                17
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 21 of 22 Page ID
                                     #:40362


 1    DATED: August 21, 2020            ETHAN P. DAVIS
 2                                      Acting Assistant Attorney General
                                        Civil Division
 3

 4                                      AUGUST E. FLENTJE
                                        Special Counsel to the Assistant Attorney
 5                                      General
 6                                      Civil Division

 7                                      WILLIAM C. PEACHEY
 8
                                        Director, District Court Section
                                        Office of Immigration Litigation
 9

10
                                        WILLIAM C. SILVIS
                                        Assistant Director, District Court Section
11                                      Office of Immigration Litigation
12
                                        /s/ Sarah B. Fabian
13                                      SARAH B. FABIAN
                                        NICOLE N. MURLEY
14
                                        Senior Litigation Counsel
15                                      Office of Immigration Litigation
                                        District Court Section
16
                                        P.O. Box 868, Ben Franklin Station
17                                      Washington, D.C. 20044
                                        Tel: (202) 532-4824
18
                                        Fax: (202) 305-7000
19                                      Email: sarah.b.fabian@usdoj.gov
20
                                        Attorneys for Defendants
21

22

23

24

25

26

                                          18
     Case 2:85-cv-04544-DMG-AGR Document 923 Filed 08/21/20 Page 22 of 22 Page ID
                                     #:40363


 1                              CERTIFICATE OF SERVICE
 2

 3
            I hereby certify that on August 21, 2020, I served the foregoing pleading on

 4    all counsel of record by means of the District Clerk’s CM/ECF electronic filing
 5
      system.
 6

 7
                                                   /s/ Sarah B. Fabian
 8                                                 SARAH B. FABIAN
 9
                                                   U.S. Department of Justice
                                                   District Court Section
10                                                 Office of Immigration Litigation
11
                                                   Attorney for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                              19
